Citation Nr: 9904383	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected residuals of traumatic right pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a compensable evaluation 
for residuals of a traumatic right pneumothorax.  The veteran 
perfected his appeal of this decision in August 1995.  He and 
his spouse appeared at a hearing before an RO hearing officer 
at the RO in April 1996.

The Board previously remanded this matter in May 1997 for 
examination and readjudication in light of changes to the 
schedular rating criteria for evaluating the veteran's 
disability.  As that development has been accomplished and 
the denial of the claim has been continued, the matter has 
been returned for further appellate consideration.

FINDINGS OF FACT

1.  The RO has gathered all the available and relevant 
evidence necessary for an equitable determination of this 
claim.

2.  The veteran's residuals of a traumatic right pneumothorax 
currently are manifested by pulmonary function testing 
revealing Forced Expiratory Volume in one second (FEV-1) 101 
percent of the expected value; a FEV-1 to Forced Vital 
Capacity (FVC) ratio that is 87 percent the expected value; a 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) that is 107 percent of 
expected value.

3.  Although recent VA examination revealed no pulmonary 
residual of pneumothorax at that time, the veteran has 
consistently complained of intermittent shortness of breath 
with related functional impairment, and periodic gagging and 
fluid building up in the throat; various diagnoses include 
not only viral syndrome and viral respiratory infection, but 
also mild mucopurulent bronchitis, possible cough-variant 
asthma (for which he was prescribed bronchodilators), and 
borderline asthma.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for the assignment of a 10 percent 
disability rating for the service-connected residuals of a 
traumatic right pneumothorax are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6843 (1998); 38 C.F.R. § 4.96, 
Diagnostic Codes 6602, 6814 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In March 1987, the RO granted service connection for 
residuals of a right traumatic pneumothorax and assigned a 
noncompensable disability evaluation, effective from 
September 9, 1986.  The rating sheet reflects that the rating 
was based on the fact that the veteran incurred a traumatic 
right pneumothorax in service in a motor vehicle accident in 
March 1986, which eventually resolved following the placement 
of a chest tube, and also based on contemporaneous medical 
findings of good lung expansion, clear chest, good 
oxygenation and no evidence of clubbing of fingernails.  His 
pulmonary function test was normal and a chest X-ray showed 
no active disease but showed a calcified granuloma in the 
upper right lung field.  He had no problem with cough or 
dyspnea.

VA medical center (VAMC) treatment records show that in 
February 1992 a chest X-ray showed no acute lung process and 
that in March 1993 a chest X-ray showed suboptimal 
inspiration but no active intrathoracic disease.  In August 
1993, the veteran complained of having had a cough for the 
past three or four days, productive of yellow sputum that 
once had been streaked with blood.  The diagnosis was mild 
mucopurulent bronchitis.

The evidence further shows that in November 1994, the veteran 
underwent another VA chest X-ray, which showed well-expanded 
lungs with no evidence of infiltrate.  The impression was of 
a normal chest.

In November 1994, the veteran filed a claim for an increased 
rating for his pneumothorax.  He said that he had a constant 
cough, shortness of breath and had a very hard time climbing 
stairs.

Additional VA outpatient treatment records note that in May 
1995, the veteran complained of shortness of breath since 
1993.  He said that it could come anytime and that it also 
came with activity or rest.  He reported no history of asthma 
and no history of hospitalization for pneumonia.  He did 
report a history of lung collapse.  In June 1995, the veteran 
apparently underwent pulmonary function testing, which was 
reported as normal.  The assessment was shortness of breath 
with a question of angina or anxiety.  In the same month, the 
veteran reported that his shortness of breath and his cough 
had much improved.

In June 1995, the veteran submitted a notice of disagreement 
in which he said that he had previously been diagnosed with 
reactive airway disease for which he had been prescribed 
medications to help him with his breathing.

In December 1995, the veteran was hospitalized in a VA 
facility with a complaint of coughing and vomiting for the 
previous twenty-four hours, without nausea.  He had a 102 
degree fever, and his cough was occasionally productive of 
yellow or clear sputum.  He reported having had a similar 
episode two months previously.  His chest was clear to 
auscultation bilaterally.  The diagnosis was viral syndrome, 
recurrent cough and emesis.  It was noted that the veteran 
possibly had cough-variant asthma and might benefit from 
bronchodilators.

In February 1996, the veteran underwent a VA compensation and 
pension examination.  The veteran reported having had 
intermittent exertional dyspnea of unknown etiology for the 
past two years.  He said he had a case of pneumonia at one 
time but that he had not been hospitalized for it.  He said 
he had been hospitalized for four days with a viral 
infection.  He also said that he had stopped smoking 
cigarettes after his motor vehicle accident in 1986.  He said 
he was told he had bronchitis in 1994 and that he had been 
treated with antibiotics.  The examination report noted that 
the veteran's lungs were clear to auscultation and 
percussion.  He had a one inch intubation scar of the right 
anterior axillary line.  The veteran told the examiner that 
he had had pulmonary function testing in 1995 and was told 
this was within normal limits.  The examiner was not certain 
if there was any pulmonary disease present at the current 
time, but indicated he would obtain a chest X-ray and new 
pulmonary function testing.  The diagnosis was status-post 
right pneumothorax.  The chest X-ray report showed clear 
lungs, and no active disease.  Pulmonary function testing 
showed an FVC 105 percent of expected value, an FEV-1 105 
percent of expected value, a FEV-1 to FVC ratio 84 percent of 
expected value and a DLCO 101 percent of expected value.  The 
impression was spirometry and lung volumes consistent with 
normal pulmonary function.

In April 1996, the veteran and his spouse appeared at a local 
hearing on appeal and testified about the severity of the 
veteran's condition.  The accredited representative argued 
that while the veteran had normal pulmonary function tests, 
he had sufficient symptoms to be classed as a "mild 
asthmatic."  The veteran testified that a doctor at the VAMC 
in Kansas City told him he had recurring respiratory airway 
disease and she said that it was not there permanently but 
was an intermittent phenomenon.  He said he had been 
prescribed antibiotics and inhalers for a while to help with 
his breathing as well as with his coughing and vomiting.  He 
also reported that every so often he would have coughing 
fits, but that these fits began only after he had been in the 
motor vehicle accident of 1986.  He said that he experienced 
shortness of breath when he walked up a couple of flights of 
stairs or when he walked a block or so.  He said that while 
the inhalers afforded some relief, but not enough to justify 
continuing to use them.  He did not know if he wheezed.  He 
said that if he coughed, he would cough to the point of 
vomiting most of the time.  He said that he was being seen on 
a regular basis at the pulmonary clinic every two to three 
months to test his breathing because a doctor had said he had 
recurring respiratory airway disease.  He said his primary 
problems were coughing, vomiting and shortness of breath.  He 
said that he had been hospitalized in December 1995 for two 
days of coughing and vomiting in which he lost so much fluid 
that it took the hospital staff two days to replenish him.  
The doctors told him they did not know what was wrong with 
him so they would say it was a viral infection.  A nurse told 
him it was probably from his lungs.  He said that he had had 
bronchitis before and recurring respiratory airway disease 
caused him to cough and vomit.

In May 1996, the veteran submitted a statement in support of 
his claim.  He said he shortness of breath and recurring 
airway disease, and that he had a respiratory obstructive or 
restrictive disease process.

In August 1996, the veteran underwent a VA compensation and 
pension examination to address another medical condition.  
However, during the examination, he mentioned a history of 
shortness of breath and intermittent coughing.  He reported 
that he had had a work-up of pulmonary reactive airway 
disease in the past, but he had always had normal pulmonary 
function testing and had neither been treated for nor 
diagnosed as having a pulmonary disease.

In April 1997, the veteran was hospitalized at a VA facility 
in conjunction with preparation for neurosurgery.  Final 
diagnoses included a history of right pneumothorax.

In May 1997 the Board remanded this matter to the RO and 
instructed it to readjudicate the veteran's condition in 
accordance with regulatory changes and the evidence of record 
and to undertake whatever actions it deemed necessary to 
accomplish this purpose, including affording the veteran an 
additional VA examination as needed.

In June 1997, the veteran underwent another VA compensation 
and pension examination of the lungs.  He said that in 1986 
he was in a motor vehicle accident, which led to his right 
pneumothorax for which he was treated with a chest tube.  He 
also said he had smoked three to four packs of cigarettes per 
day for the past several years.  He complained of breathing 
problems but he said they had not significantly worsened over 
the last four years.  He reported shortness of breath with 
sitting and with weather changes, and exacerbated by humid 
and warm weather and by mold exposure.  He denied any 
wheezing.  He says that periodically he felt a gagging 
sensation, as well as a sensation that fluid was building up 
in his throat.  The examiner found the veteran's lungs to be 
clear to auscultation bilaterally, with good breath sounds.  
There was no dullness to percussion.  There was good air 
movement.  There was no active malignant process.  There were 
no structural changes in the lungs.  Pulmonary function 
testing revealed an FEV-1 101 percent of the expected value, 
an FEV-1 to FVC ratio 87 percent of the expected value, and a 
DLCO that was 107 percent of the expected value.  The 
impression was that these values were normal, and that the 
spirometry and lung volumes were normal, although the lung 
volumes were slightly elevated.  A chest X-ray was within 
normal limits, and the diagnosis was pneumothorax in 1986 
with no pulmonary residual at this time.

VAMC treatment records show that in September 1997 the 
veteran appeared with a five-day history of a cough.  There 
was green sputum and some sweating.  His chest was clear 
bilaterally, and there were no wheezes or rhonchi.  The 
assessment was upper respiratory infection, probably viral.  
In December 1997, he underwent a pre-operative review of 
systems, which disclosed a finding of borderline asthma, with 
occasional coughing up of yellow sputum.  A VA X-ray of the 
chest taken in the same month was within normal limits.  His 
lungs were clear and there was no infiltrate or effusion.

In December 1997, the veteran underwent a VA compensation and 
pension examination for an unrelated neck disorder.  During 
the examination, he reported that in spite of his neck 
injury, he was able to do construction work from 1990 to 
1996, but thereafter he began to have more problems with his 
neck and was given a cervical collar.  He said this had 
precluded him from working from 1996 to date.

In October 1998, the veteran underwent another VA 
compensation and pension examination of his cervical spine.  
He reported that he had not worked since 1996 because of 
ongoing neck problems and surgeries related to his neck 
problems.


II.  Analysis

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board finds that all relevant 
evidence for an equitable disposition of the claim has been 
obtained, and that no further assistance to the veteran is 
required to comply with VA's duty to assist him pursuant to 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).  After careful consideration of the evidence, 
any reasonable doubt is resolved in favor of the veteran.  
See 38 C.F.R. § 4.3 (1998).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1 (1998); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Prior to October 7, 1996, pneumothorax was evaluated under 
38 C.F.R. § 4.96, Diagnostic Code 6814 (1996).  This code 
provided that spontaneous pneumothorax was to be rated as 
totally (100 percent) disabling for a period of six months 
and thereafter any residuals were to be rated, by analogy, 
under Diagnostic Code 6602 (1996) , which pertains to the 
rating of bronchial asthma.  Under this latter code, mild 
asthma with paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks 
warranted a 10 percent disability rating; moderate asthma 
involving rather frequent asthmatic attacks (separated by 
only ten to fourteen day intervals) with moderate dyspnea on 
exertion between attacks warranted a 30 percent rating; 
severe asthma involving frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication where more 
than light manual labor is precluded warranted a 60 percent 
rating and pronounced asthma, involving very frequent 
asthmatic attacks with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health warranted the 
assignment of a 100 percent rating.

Effective October 7, 1996, substantive changes were made to 
the schedular criteria for evaluating respiratory disorders.  
See 38 C.F.R. § 4.97 (1998).  The veteran currently is 
receiving a noncompensable rating under Diagnostic Code 6843, 
which rates pneumothorax according to a general rating 
formula for restrictive lung disease.  Under this formula, 
the disability rating assigned is a function of spirometric 
values for certain values generated by pulmonary function 
testing.  Where an FEV-1 is 71 to 80 percent of what is 
predicted, the FEV-1 to FVC ratio is 71 to 80 percent of what 
is predicted or the DLCO is 66 to 80 percent of the predicted 
value, a 10 percent rating is appropriate.  Where the FEV-1 
or the FEV-1 to FVC ratio is 56 to 70 percent of the 
predicted value, or the DLCO is 56 to 65 percent of the 
predicted value, a 30 percent rating is to be assigned.  
Where the FEV-1, the FEV-1 to FVC ratio or the DLCO is 40 to 
55 percent of the predicted value, or there is maximum oxygen 
consumption of 15 to 20 milliliters/kilogram/minute (with 
cardiorespiratory limit), a 60 percent rating is appropriate.  
Where the FEV-1, the FEV-1 to FVC ratio, or the DLCO is 40 
percent of the predicted value, or the maximum exercise 
capacity is less than 15 milliliters per kilogram per minute 
of oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization) or episode(s) of acute 
respiratory failure or requires oxygen therapy, a 100 percent 
disability rating is warranted.  Also, a 100 percent is 
assigned for pleurisy with emphysema, with or without 
pleurocutaneous fistula, until resolved.  The rating code 
provides also that following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant will apply, absent congressional (or Secretarial, as 
appropriate) intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board is 
obligated to analyze the veteran's claim for an increase in 
rating under both the prior and present criteria.  The Board 
observes here that although the veteran and his 
representative argue that the RO has not applied both sets of 
criteria to the veteran's claim, the evidence in the claims 
file shows otherwise.  It shows analysis of the claim under 
the former criteria as well as, as reflected in the September 
1997 supplemental statement of the case, analysis under the 
new criteria promulgated after October 1996.  The Board will 
proceed to analyze the veteran's claim in light of both sets 
of criteria.

Applying the current criteria to the evidence, it is clear 
that the veteran does not meet the standard for a compensable 
disability evaluation.  This requires specific results on a 
pulmonary function test that the veteran has never met.  The 
veteran has a consistent history of normal pulmonary function 
testing, and the most recent tests, performed on June 1997, 
showed an FEV-1 and a DLCO that were 107 percent of the 
predicted value, while the FEV-1 to FVC ratio was reported as 
87 percent of the predicted value.  These do not meet the 
criteria for assignment of a 10 percent disability rating, 
nor do they "more nearly approximate" these criteria.  See 
38 C.F.R. § 4.7.  

The Board also finds, however, the question of whether the 
veteran's condition warrants a compensable evaluation under 
the former applicable criteria is less clear. The veteran has 
consistently complained of intermittent shortness of breath 
with related functional impairment, and periodic gagging and 
fluid building up in the throat (presumably, sputum or 
expectorate).  Admittedly, a VA hospitalization in December 
1995 culminated in a diagnosis of viral syndrome, and the 
veteran received a diagnosis of upper respiratory infection, 
probably viral, in September 1997.  Significantly, however, 
the record also reflects diagnoses of mild mucopurulent 
bronchitis, possible cough-variant asthma (for which he has 
been prescribed bronchodilators), and, in December 1997, 
borderline asthma.  The Board is persuaded that this 
evidence, when considered along with the veteran's consistent 
complaints, suggests intermittent airway disease comparable 
to mild asthma under former Diagnostic Code 6602.  Such a 
finding is not inconsistent with the opinion of a recent VA 
examiner that there was no active disease process and no 
pulmonary residual of the veteran's pneumothorax at that 
time.  Indeed, the 10 percent evaluation under the former 
applicable criteria contemplated symptomatology occurring 
several times a year with no clinical findings between 
attacks.  Given the foregoing, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that a 10 
percent evaluation under the former schedular criteria is 
warranted.  In the absence of evidence of more frequently 
occurring and/or severe symptomatology, however, there is no 
basis for assignment of more than a 10 percent evaluation 
under either the former or revised schedular criteria.

The Board also finds no evidence that the veteran's 
pneumothorax residuals reflect so exceptional or unusual a 
disability picture so as to warrant the assignment of an 
evaluation in excess of 10 percent on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  The veteran's representative 
argues that the veteran's suffers from "clear industrial 
impairment" as a result of pneumothorax; the Board would 
note, however, that some interference with employment is 
contemplated in the assignment of the 10 percent evaluation.  
Moreover, while there is objective evidence of record 
indicating that the veteran's service-connected cervical 
spine disorder significantly impacts his employability, there 
is no such evidence with respect to his residuals of 
pneumothorax.  Hence, there is no showing that the disability 
under consideration results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Furthermore, the disability in question is not 
shown to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  Indeed, apart from one hospitalization 
for what was diagnosed as a viral syndrome, the other 
hospitalization appears to have been for unrelated 
neurosurgery.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent evaluation for the veteran's 
service connected residuals of a traumatic right pneumothorax 
is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 12 -


